DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 11 are amended.
Claims 2 and 12 are cancelled.
Claims 1, 3-11 and 14-20 are pending in the application and are presented to be examined upon their merits.
Applicant Interview
An interview with the Applicant, Mr. Dallio T. Crenshaw was conducted on August 07, 2022 in which the 35 U.S.C. 103 was discussed. In particular Mr. Crenshaw requested clarity  on the interpretation of the primary reference, Maruyana as it reads on claim 1 which recites, “ determine whether the second device is associated with the user account that is associated with the first device…”. No agreement was reached. 
Response to Arguments
With respect to the latest interview and discussion of the application, a further discussion is provided below. However, Applicant(s) is respectfully reminded that, in terms of allegations that the Examiner has not addressed certain limitations with the claim(s), it is maintained that intended use language is not given patentable weight. MPEP 2114 (II) states: “A claim containing a ‘recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus if the prior art teaches all the structural limitations of the claim.” See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat App. & Inter, 1987). In this case, as provided in the previous office action, claim 1 recites, “A server”[see Bhagwat(102)(FIG.1)], the server comprising: at least one processor (116)(FIG. 1), at least one memory (118)(FIG. 1) including computer program code (120), with at least one processor (116), which make up the server.  
In regards to the functional limitations (e.g., “…cause the server at least to: receive…; transmit…; determine…; transmit…; receive…; determine…; initiate…) are intended use of the server.
It is also respectfully submitted that references, in determining obviousness are not read in isolation, but for what they teach in combination with the prior art as a whole, and thus patent assignee’s reference by reference attack to demonstrate non-obviousness is not persuasive.  Thus, references provided in the previous office action were evaluated by what they suggest to one versed in the art, rather than their specific disclosure. In this case, the primary reference, Bhagwat shows a server comprising least one processor (116)(FIG. 1), at least one memory (118)(FIG. 1) including computer program code (120), with at least one processor (116). Bhagwat also suggests functions related to ….. The secondary reference, Maruayama, discloses financial transactions being initiated and postponed by the first device . The 35 USC 103 rejection from the previous office action provide reasoning for the combination of refences and resolve the level or ordinary skill in the art.  In response to applicant piecemeal analysis of the references, the examiner respectfully submits that one can not show non-obviousness by attacking references individually where, as here, the rejections are based on combination of references. Specifically it was discussed in the previous interview that the claim limitations that were allegedly not addressed, were found to be functional language which described the intended use of the server. It was also described how Bhagwat fails to disclose that transactions being initiated and postponed by the first device were financial transactions and how the secondary reference addresses this deficiency. It was also discussed how Bhagwat failed to disclose to determine whether the second device is associated with a user account that is associated with the first device. This deficiency was also addressed by Zhang.  It is also being maintained below that this limitation makes the claim indefinite for reasons provided below.

Examiner’s Comments
Intended Use
MPEP 2103 I C


Claims 1 and 11 recite, “receive, from a second device, a first request to continue the financial transaction…; receive, from the first device, a second request to initiate the financial transaction…”
Claim 4 recites, “transmits…a third request to pair the unassociated second device…”
Claim 5 recites, “transmits… a third request to pair another device…; receives…the authorization to pair the other device…”
Claim 8 recites,” receives, …a third request to postpone the financial transaction…”
Claim 15 recites,” transmitting…a third request to pair the other device…”
“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “A server for processing a financial transaction”.  Claim 1 is directed to the abstract idea of “processing or postponing a transaction” which is grouped under “organizing human activity... fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites, “receive...a first request that continues the transaction...; transmit...details relating to the postponed transaction...; receive...a second request that initiates the transaction using the user account;...initiate the transaction using the user account...”
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated intoa practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “server”, “first device”, “second device”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a
particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of processing or postponing a transaction.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the
claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules to authorize a financial transaction [steps of the ind. claim that equate to the abstract idea] using computer technology (e.g. financial institution computing system) [example of
an additional element, preferably the main one]. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Hence, claim 1 et al are not patent eligible.
Dependent claims 3-10, 11 and 13-20 are rejected 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claim 1 recites, “the server comprising...: at least one memory including computer program code”
“the at least one memory and computer program code with at least one processor, cause the server at
least to: receive...; determine...; transmit...;...” Does the server comprise “at least one processor”, “at least one memory” or additionally “receive...; determine...; transmit...; etc.,?
"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).
Hybrid Claims
IPXL v. Amazon.com

Claims 1 recites, “ a server to process a financial transaction using a plurality of devices, the server comprising: …the at least one memory and the computer program code, with at least one processor cause the server to at least to: receive, from the first device a second request to initiate the financial transaction using the user account ; …and initiated…”
The aforementioned limitations render the claim indefinite because it is unclear  when infringement occurs. It is not clear whether infringement depends on the use of the server or on its functionality. IPXL Holdings v. Amazon.com Inc., 430 F.3d 1377,77 USPQ2d 1140 (Fed. Cir. 2005)“The court in IPXL said that the claims were indefinite under 112(b) because it is unclear whether infringement of claim 25 occurs ‘when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses input means to accept a displayed transaction. Because claim 25 recites both a system and method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and is invalid under section 112, paragraph2”
Claims 1, 3-11 and 13-20 are indefinite because the claim uses the term associated and unassociated, which in the specification is defined as being paired- wirelessly connected to an  electronic device [see specification 0022], but also uses the terms pair or paired in the claims which means the same thing. Thus it is not clear from the claims what is the intended function or the claim. For example, does “determining whether the first device is associated with the user account…” mean that the server determines whether the first device is wirelessly connected to the user account, or that  there is some other connotation or relationship between the  that the applicant is trying 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat (US 9,215,708) in view of Maruyama (US 2021/0065144) and Zhang (WO 2015/109947).
Re claim 1:
Bhagwat discloses server (102)(FIG. 1) for processing a transaction using a plurality of devices
(104) (FIG. |)[see Bhagwat, 3:53-57; 4:37-39], the server comprising:
at least one processor (116)(FIG. I)[see Bhagwat, 4:12-13]; and
at least one memory (118)(FIG. |)[see Bhagwat, 4:16-21] including computer program code (120)-device data [4:21-24]; the at least one memory and the computer program code, with the
at least one processor, cause the server at least to:
receive, from a second device (104)(FIG. 1), a request to continue with the transaction, (402)(FIG. 4)[see Bhagwat, 7:1-3; also7:Il-14], as also in claims 7, 11,17, 18
transmit (406)(FIG. 4), to the second device, details relating to the postponed transaction based
on the determination of whether the second device is associated with the user account
[see Bhagwat, 8:64-66], as also in claim 11
	As previously indicated, Bhagwat fails to disclose that the transactions being initiated and postponed by the first device is a financial transaction. This is disclosed by MARUYAMA (see MARUYAMA, ABSTRACT, 410092]. Since MARUYAMA contemplates the communication of transaction information between devices [see MARUYAMA 40009, 410011, 10038, 10039, 90046]), it would be obvious before the effective filing date of the invention to employ the alternative techniques of Bhagwat to process a financial transactions as described in Maruyama. The motivation would be to provide alternative choices to make transactions
Bhagwat fails to disclose determine whether the second device is associated with a user account
that is associated with the first device. This is disclosed by Zhang (see Abstract, 0005], Since Bhagwat
suggests security authentication techniques to be used for wireless peer-links over wireless networks
between consoles (hosts) associated with multiple devices (multimedia controllers) [see e.g.,
Bhagwat, 5:12:40-46], it would have been obvious before the effective filing data of Bhagwat, to have
employed the security technique as enunciated in Zhang [see Abstract, 0003,0005], The motivation would be to provide an alternative reliable security method to perform transactions between devices.
Reclaim 3-10 the depend claims being further descriptive of the body of the independent
claims wherein the body of the claims details functional language of the intended use of the server [MPEP 2103 | C].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692